Title: To George Washington from Henry Knox, 17 August 1782
From: Knox, Henry
To: Washington, George


                  
                     sir
                     New Windsor 17 August 1782.
                  
                  Enclos’d is my opinion, which I transmitted to the secretary at War, respecting the number of persons, to be employed in the field Commissarys department.  This is upon the supposition that the brigade conductors are to be reduced, and their duty executed by the brigade Quarter Masters.
                  main Army—one field Commissary, and two Conductors or clerks.
                  West point—a deputy field Commissary and two conductors, or clerks.
                  a conducter at Fort Pitt.
                  Southern Army—a deputy Commissary and two Conducters or clerks.
                  General Lincoln had an idea that fewer persons might transact the business at West point.  But the great multiplicity of Stores at that post, and its dependencies; the frequent issues of Stores to the different parts of the Army, and the Northern Posts; and keeping the accounts regularly, will fully occupy the time of the number I have put down.
                  I will chearfully execute your designs to consult the brigadiers, and officers commanding brigades—but their opinion can easily be anticipated, as it will take from their command an officer who they may have consider’d, and who has indeed been useful.  The propriety of Oeconomy will not be comprehended by persons, when it either interferes with the ideas they have been accustomed to, for a length of time, or their supposed conveniency.  I am sir with great Respect Your Excellencys most Obedient
                  
                                       
                            H. Knox
                            
                        